IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 02-41089

                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                               versus

JOEL SOLIS,

                                    Defendant-Appellant.



          Appeal from the United States District Court
                For the Eastern District of Texas
                           9:00-CR-59-1

                         February 21, 2003



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Joel Solis appeals his conviction following his guilty plea to

possession with intent to distribute marijuana, a violation of 21

U.S.C. § 841(a)(1).   He specifically reserved his right to appeal

the district court’s denial of a motion to suppress evidence seized

during a search of his vehicle.    On appeal, he argues that there


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
was no probable cause for the initial traffic stop, that his

continued detention was not reasonably related to the initial stop,

and that his consent to search was not voluntary.                  In an appeal

from       a   ruling   on   a   motion   to   suppress,   this   court   reviews

conclusions of law de novo and factual findings for clear error,

viewing the evidence in the light most favorable to the party that

prevailed in district court.1

       An officer’s “decision to stop [a vehicle] is reasonable where

the police have probable cause to believe that a traffic violation

has occurred.”2         In this case, the arresting officer testified that

he observed Solis following another vehicle by less than two car

lengths, while driving his “18-wheeler” at speeds between 35 and 55

miles per hour.         Solis does not dispute that following too closely

is a traffic violation in Texas. The district court’s finding that

the officer had probable cause to believe a traffic violation had

occurred was not clearly erroneous.

       The officer testified that he also suspected that Solis may

have been either intoxicated or drowsy; however, he also testified

that he quickly determined that Solis was neither intoxicated nor

drowsy.         Solis ultimately received a written warning for the

traffic violations.          After he received these written warnings, the



       1
       See United States v. Castro, 166 F.3d 728, 731 (5th Cir.
1999) (en banc).
       2
           Whren v. United States, 517 U.S. 806, 810 (1996).

                                           2
justification for the initial traffic stop ended, and Solis should

have been free to go; except as we will explain, any continued

detention threatened a violation of his Fourth Amendment rights.3

     A detention may be extended, however, if the officer has a

“reasonable suspicion supported by articulable facts” that the

subject is involved in some other illegal activity.4     A reviewing

court “must look at the totality of the circumstances and consider

the collective knowledge and experience of the officers involved.”5

Based on the officer’s experience with commercial vehicles and the

information he obtained from Solis’ logbook and his answers to

questions, we conclude that the officer had a reasonable suspicion

that Solis was involved in illegal activity.       Therefore, Solis’

detention was properly extended.

     We assess the voluntariness of consent under the tests set

forth in Jones.6      Solis has failed to show that the district

court’s finding of voluntary consent “was clearly erroneous or

influenced by an incorrect view of law.”7



     3
       See United States v. Machuca-Barrera, 261 F.3d 425, 432 (5th
Cir. 2001) (stating, “Once the purpose justifying the stop has been
served, the detained person must be free to leave”).
     4
         See United States v. Jones, 234 F.3d 234, 241 (5th Cir.
2000).
     5
         Id.
     6
         See 234 F.3d at 242.
     7
         United States v. Shabazz, 993 F.2d 431, 439 (5th Cir. 1993).

                                   3
     In light of the foregoing, the order of the district court

denying Solis’ motion to suppress is AFFIRMED.




                                4